DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 07/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 9,303,097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Claims:
Please replace claims 11 and 12 as follows:

11.
--
(Currently Amended) The product of claim [[9, wherein the formed product is any of metal can, signage, a decorative label or decal, an automotive components, and a computer component.
--

12.
--
(Currently Amended) The product of claim [[9, wherein the metallic sheet comprises any of tin, aluminum, or stainless steel.
--

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 9, a product produced by a method comprising: 
 	applying a layer of a primer onto a surface of a metallic sheet;
 	ink jet printing an ink jet ink over the primer layer while the primer is still wet; 
 	maintaining a constant temperature above 30 degrees Celsius; 
 	simultaneously curing the layer of primer and the ink jet ink on the metallic sheet; and 
 	shaping the metallic sheet after the curing to form the product.

6.	U.S. Patent publication number 9,303,097 to Oberski et al. disclosed a similar invention in claim 1; however, a double patenting rejection based on the Oberski et al. prior art has been obviated by the Terminal Disclaimer recorded above.

7.	WIPO Patent application publication number 2007131099 to Caiger et al. disclosed a similar invention (See Office Correspondence mailed on 04/08/2022). Unlike in the instant application, Caiger et al. are silent about “applying a layer of a primer onto a surface of a metallic sheet; maintaining a constant temperature above 30 degrees Celsius; and shaping the metallic sheet after the curing to form the product”.

8.	WIPO Patent application publication number 2006046061 to Grant et al. also disclosed a similar invention (See Office Correspondence mailed on 04/08/2022). Unlike in the instant application, Grant et al. are also silent about “a product produced by a method comprising: ink jet printing an ink jet ink over the primer layer while the primer is still wet; maintaining a constant temperature above 30 degrees Celsius; and shaping the metallic sheet after the curing to form the product”.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853